DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 31 December 2020, of application filed, with the above serial number, on 16 July 2019 in which claims 1-11 have been amended and claims 12-13 have been added. Claims 1-13 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, as amended, ‘filter the posted information, posted by the second user’. First, the antecedent basis of ‘the posted information’ is ‘posted by the first plurality of users’, thus the filtering is indefinite if for filtering only by the second user of the first plurality of users. Second, the posted information is posted, it is not clear how posted information is filtered and unposted essentially. The claim also defines that the second plurality of wherein the second user is registered in the friend information of the first user’ is further defining or narrowing the claim. It is not clear if ‘the friend information’ is specific to each user as suggested here as the claimed antecedent basis defines the friend information as being a collective general information such that the first and second user are friends in one list of friends, for example. Claim 1, 11 have much ambiguity to the different types of information and what information is viewable as posted to which user, it is recommended to distinctly differentiate each piece of information allocated to each user to put the claim in definite form.
Claim 7 recites the limitation " the posted information request from the second user " in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites,
determine a displayability of the posted information based on a display probability, wherein the display probability is based on the time of the reception of the disconnection candidate user information;
store the determined displayability as displayability information in the posted information; and
filter the posted information by the second user based on the displayability information and the posted information prior to the reception of the disconnection candidate user information. As underlined emphasizes, displayability is based on display probability which is based on reception of the disconnection candidate user information, yet the filtering of the posted information is based on the displayability prior to reception of disconnection candidate user information. It is indefinite how the posted information is filtered based on information prior to receiving the same information. Further, it is not clear on ‘determine a displayability of the posted information’ as the posted information is claimed to be ‘posted by the first plurality of users’; it is indefinite if there is one “displayability”  for all the content posted by said plurality.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winters et al (hereinafter “Winters”, 10,659,299).
As per Claim 1, Winters discloses an information processing system, comprising: 
a processor configured to:
accumulate friend information and posted information in a memory, wherein the friend information indicates a friend relationship between a first plurality of users registered in a social media service, and the posted information is posted by the first plurality of users (at least col. 9:50-67; “a first user may indicate 
receive a posted information request from a client device associated with a first user of the plurality of users (at least col. 6:52-64; “User-generated content may include anything a user can add, upload, send, or "post" to the social-networking system 160. As an example and not by way of limitation, a user communicates posts to the social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media. Content may also be added to the social-networking system 160 by a third-party through a "communication channel," such as a newsfeed or stream”);
receive disconnection candidate user information from a second user of the first plurality of users; control the memory to store, based on the reception of the disconnection candidate user information from the second user the disconnection candidate user information in association with the second user, wherein the disconnection candidate user information indicates a second plurality of users among the first plurality of users with which the second user wishes to disconnect a relationship (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user… a first user of the online social network may have recently ended a romantic relationship with a second user and may have edited a relationship status from "in a relationship with the second user" to "single." The social-networking system 160 may recognize the first user's action of editing a relationship status as a trigger action suggesting a need to update privacy and content settings and provide the content-update interface to the first user. In the content-update interface, the first user may provide settings updates regarding content objects associated with the first user or the second user such that, on the online social network, (1) the first user will see less content objects associated with the second user, (2) the second user is allowed to see less content objects associated with the first user”; col. 21:29-36 “provide the first user options including "keep current privacy settings" and " hide your posts from the second user."… second option may correspond to updating privacy settings for one or more content objects of the first user such that the second user is denied access”); 
filter the posted information, posted by the second user, based on:
the reception of the posted information request from the first user, passage of a determined time from a time of the reception of the disconnection candidate user information, and whether the first user is included in the second plurality of users indicated by the disconnection candidate user information, wherein the second user is registered in the friend information of the first user (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user… a first user of the online social network may have recently ended a romantic relationship with a second user and may have edited a relationship status from "in a relationship with the second user" to "single." The social-networking system 160 may recognize the first user's action of editing a relationship status as a trigger action suggesting a need to update privacy and content settings and provide the content-update interface to the first user. In the content-update interface, the first user may provide settings updates regarding content objects associated with the first user or the second user such that, on the online social network, (1) the first user will see less content objects associated with the second user, (2) the second user is allowed to see less content objects associated with the first user”; col. 22:5-25; “in addition to the options "see the second user anywhere" and "limit where you see the second user" as presented in the preceding example, the content-updating interface may further provide the first user an option "never see the second user." This additional option may correspond to applying a filter (or "blinder") to the interface module of the social-networking system 160 such that any content object posted by the second user or tagging the second user is filtered out and prevented from being displayed to the first user. Because a content filter may not affect a relationship or an affinity coefficient between the first user and the second user or affect the second user's ability to access content objects associated with the first user, it may be applied without , and
control transmission of a reply to the client device of the first user based on the filtered posted information (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content 
As per Claim 2. The information processing system according to claim 1, wherein the processor is further configured to filter the posted information posted by the second user based on setting information that specifies a method of the filtering, and the setting information is received from the second user (at least col. 22:5-25; “in addition to the options "see the second user anywhere" and "limit where you see the second user" as presented in the preceding example, the content-updating interface may further provide the first user an option "never see the second user." This additional option may correspond to applying a filter (or "blinder") to the interface module of the social-networking system 160 such that any content object posted by the second user or tagging the second user is filtered out and prevented from being displayed to the first user. Because a content filter may not affect a relationship or an affinity coefficient 
As per Claim 3. The information processing system according to claim 2, wherein the processor is further configured to delete the second user from the friend information of the first user based on approval by the second user at an end of a filtering period (at least col. 19:35-20:25; “continuously or periodically monitor user activities to determine occurrences of trigger actions. In conjunction with receiving an indication of a trigger action, the social-networking system 160 may also receive or determine an identity of a user who takes the action and information associated with a particular entity of the online social network with respect to which the action is taken. The social-networking system 160 may determine that a trigger action has occurred based on either an explicit signal or an implicit signal from the first user” to implicitly determine relationship change of second user to the first user). 
As per Claim 4. The information processing system according to claim 1, wherein the processor is further configured to:
	receive a relationship restoration request from the second user, wherein the relationship restoration request is from the second user to request relationship restoration with one of the plurality of second users (at least col. 23:14-39; “updating privacy settings for the content objects may be reversible. Continuing the preceding example, the first user may later change her mind and input, through the content-update interface, a selection of the option "stop hiding your posts from the second user." The social-networking system 160 may, upon receiving settings ; and
delete the disconnection candidate user information stored in association with the second user based on the reception of the relationship restoration request (at least col. 23:14-39; “updating privacy settings for the content objects may be reversible. Continuing the preceding example, the first user may later change her mind and input, through the content-update interface, a selection of the option "stop hiding your posts from the second user." The social-networking system 160 may, upon receiving settings updates corresponding to this new input, remove the second user from the blocked lists, thereby reversing the effects of the prior settings updates”). 
As per Claim 5. The information processing system according to claim 1, wherein the processor is further configured to: cancel the filtering of the posted information posted by the second user based on a relationship restoration request for relationship restoration with one of the plurality of second users; and apply setting information that specifies a method of the relationship restoration (at least col. 23:14-39; “updating privacy settings for the content objects may be reversible. Continuing the preceding example, the first user may later change her mind and input, through the content-update interface, a selection of the option "stop hiding your posts from the second user." The social-networking system 160 may, upon receiving settings updates corresponding to this new input, remove the second user from the blocked lists, thereby reversing the effects of the prior settings updates”). 
As per Claim 6. The information processing system according to claim 1, wherein the processor is further configured to: store, in the memory, a category liked by each user of the first plurality of users, and the posted information posted by the second user; and preferentially filter the posted information in the category liked by the first user (at least col. 7:21-26; col. 27:63-28:27; col. 23:40-59; “affinity coefficient may be used by the social-networking system 160 in generating or presenting content objects to a user and in ranking or ordering the content objects to be presented (e.g., threshold affinity coefficients may be required for particular activities)”; social networking system ranks content based on coefficients, content associated with categories and interest, a post posted by a user that is given a lowered coefficient for a given user would have a lower coefficient that is still based on the category and interest of the user). 
As per Claim 7. The information processing system according to claim 1, wherein the processor is further configured to filter the posted information posted by the first user, based on: 
the passage of the determined time, the posted information request from the second user, and whether the first user is included in the second plurality of users indicated by the disconnection candidate user information (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user… a first user of the online social network may have recently ended a romantic relationship with a second user and may have edited a relationship status from "in a relationship with the second user" to "single." The social-networking system 160 may recognize the first user's action of editing a relationship status as a trigger action suggesting a need to update privacy and 
As per Claim 8. The information processing system according to claim 7, wherein the processor is further configured to:
detect one of a post or a reaction regarding the second user by the first user; and automatically generate and upload a response of the second user to the one of the post or the reaction (at least col. 24:15-64; 25:61-26:6; eg. identify content object posted by second user tagging the first user and automatically block such tagging). 
As per Claim 9. The information processing system according to claim 1, wherein processor is further configured to filter the posted information posted by the second user based on:
the posted information request from the first user, the passage of  the determined time, whether one of the first user or a third user of the first plurality of users is included in the second plurality of users indicated by the disconnection candidate user information (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an . 
As per Claim 10. The information processing system according to claim 1, wherein the processor is further configured to:
receive information regarding an emotion of the second user at  the time of the reception of the disconnection candidate user information from a client device of the second user; filter the posted information posted by the second user based on: the passage of the determined time based on the emotion of the second user, and whether the first user is included in the second plurality of users indicated by the disconnection candidate user information (at least col. 15:33-67; “mood or sentiment information associated with the user may be determined” and using the mood or sentiment (emotion) information to alter privacy settings 
As per Claim 11. Claim 11 does not, in substance, add or define any additional limitations over claim 1 and therefore is rejected for similar reasons, supra.
As per Claim 12. The information processing system according to claim 1, wherein the processor is further configured to:
determine a displayability of the posted information based on a display probability, wherein the display probability is based on the time of the reception of the disconnection candidate user information; store the determined displayability as displayability information in the posted information; and filter the posted information by the second user based on the displayability information and the posted information prior to the reception of the disconnection candidate user information (at least col. 21:56-22:4; 23:40-24:14; update an affinity coefficient between the first user and the particular entity. As an example and not by way of limitation, in response to a first user's trigger action of editing a relationship status from “in a relationship with a second user” to “single,” the social-networking system 160 may send, to a client system 130 of the first user, a content-update interface. The content-update interface may provide the first user options including “see the second user anywhere” and “limit where you see the second user.” The first option may correspond to preserving a current affinity coefficient between the first user and the second user. The second option may correspond to reducing an affinity coefficient between the first user and the second user such that a content object associated with the second user is less likely to be presented to the first user; changing an affinity coefficient between the first user and the second user to a baseline level (e.g., 0). An affinity coefficient may be used by the social-networking system 160 in generating or presenting content objects to a user and in ranking or ordering the content objects to be presented (e.g., threshold affinity coefficients may be required for particular activities). Changing the affinity coefficient between the first user and the second user to a baseline level (e.g., a level associated with no relationship) may essentially reset the relationship between users within the context of the online social network. Subsequently, given this low affinity coefficient, it is unlikely that a content object associated with the second user will be presented to the first user. Furthermore, updating the affinity coefficient may also make it unlikely that the first user will be prompted to interact with the second user (e.g., suggesting for tagging the second user). In particular embodiments, changing the affinity coefficient to a baseline level may be reversible. Continuing the preceding example, before updating an affinity coefficient between the first user and the second user, the social-networking system 160 may store an original affinity coefficient in a data store 164. The first user may later change her mind and input, through the content-update interface, a selection of the option “see the second user anywhere” to replace the prior option “limit where you see the second user.” The social-networking system 160 may, upon receiving settings updates corresponding to this new input, retrieve and reinstate the stored original affinity coefficient, thereby reversing the effects of the prior settings updates. The reinstated original affinity coefficient may enable the social-networking system 160 to present content objects associated with the second user to the first user and to prompt the first user to interact with the second user).
As per Claim 13. The information processing system according to claim 1, wherein the determined time is based on a user input by the second user (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user… provide the content-update interface to the first user. In the content-update interface, the first user may provide settings updates regarding content objects associated with the first user”; col. 22:5-25; “in addition to the options "see the second user anywhere" and "limit where you see the second user" as presented in the preceding example, the content-updating interface may further provide the first user an option "never see the second user”; col. 23:14-54; “the content-update interface may receive a selection of the option " hide your posts from a second user" from a first user. Accordingly, a client system 130 of the first user may send, via the content-update interface, one or more settings updates to the social-networking system 160. The social-networking system 160 may apply the settings updates to each of the first user's content objects by adding the second user to a "blocked list" associated with the content object, containing users that are specifically denied access to the content object. Each of the content objects will then have a visibility that is not visible to the second user…changing an affinity coefficient between .

Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Winters does not disclose the amended limitation of claim 1 of ‘passage of a determined time from a time of the reception of the disconnection candidate user information’.
However, Winters discloses that the first users’ posts are visible to the second user prior to the trigger action (at least col. 18:7-19:20; “the social-networking system 160 may determine, based on a trigger action, that a first user of an online social network may want to change or update the visibility of one or more content objects associated with the first user… a first user of the online social network may have prior to the trigger action the second user would have 1x visible content objects of the first user they would see in response to requesting posts, for example. After the trigger action, and thus over the passage of time from the time of the trigger action, any content objects posted by the first user are visible to other users as x, but with whom the relationship has been requested to change such as unfriending with the second user, the second user would see reduced coefficient (1-y)x visible content objects fewer, or zero. (see Fig. 4).
Finally, see col. 12:49-65, 14:26-45 where Winters makes clear that the change in privacy settings for content objects take effect only going forward such that prior 
Applicant emphasizes in the arguments that Winter has the first user have an option and manually inputs changes and privacy changes. It is not clear on the emphasis as the corresponding claimed limitation ‘receive disconnection candidate user inform from a second user’ also has the user manually identify and input who to disconnect from.
Applicant has not responded to the newly presented claims 12-13 being anticipated or not by Winters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman 2009/0164574; paragraph 36.
Altaf et al 2014/0379796
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY G TODD/Primary Examiner, Art Unit 2457